UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A Amendment No.1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34673 CORMEDIX INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5894890 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of Principal Executive Offices) (Zip Code) (908) 517-9500 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The number of shares outstanding of the issuer’s common stock, as of May 7, 2013 was 13,202,665. EXPLANATORY NOTE CorMedix Inc. (the “Company”) is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2013, filed with the Securities and Exchange Commission on May 15, 2013 (the “Original Filing”), to correct its unaudited condensed financial statements included in the Original Filing, to reflect an increase in the non-cash deemed dividend – beneficial conversion feature of $129,442 for the three months ended March 31, 2013 and the cumulative period from July 26, 2006 (Inception) through March 31, 2013, and increases in additional paid-in capital and deficit accumulated during the development stage as of March 31, 2013.While this had no effect on the net loss for the period, it did increase the net loss attributable to common shareholders by $129,442.The error was due to a mathematical error in the calculation of the beneficial conversion feature of the convertible preferred stock financing. We have amended “Part I Item 4. Controls and Procedures” and “Part II Item 1A. Risk Factors” to reflect a material weakness in our internal control over financial reporting which resulted in the restatement of our financial statements on Form 10-Q for the quarter ended March 31, 2013. In addition to the corrections above, this Amendment also restates “Part II. Item 6. Exhibits” to include currently dated certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, which are attached as Exhibits 31.1, 31.2, 32.1 and 32.2 to this Amendment No. 1. Except as set forth above, the Original Filing has not been amended, updated or otherwise modified, and does not reflect events occurring after May 15, 2013, the date of the Original Filing, or modify or update those disclosures that may have been affected by subsequent events. i CORMEDIX INC. (A Development Stage Company) INDEX PART I FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited and restated) and December 31, 2012 1 Condensed Consolidated Statements of Operations (unaudited) for the Three Months Ended March 31, 2013 (restated) and 2012 and for the Cumulative Period From July 28, 2006 (Inception) through March 31, 2013 (restated) 2 Condensed Consolidated Statements of Changes in Stockholders' Deficit (unaudited) for the Three Months Ended March 31, 2013 (restated) 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2013 (restated) and 2012 and for the Cumulative Period From July 28, 2006 (Inception) through March 31, 2013 (restated) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 ii PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements. CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2013 (Unaudited) (Restated) December 31, 2012 (Note 1) ASSETS Current assets Cash $ $ Prepaid research and development expenses Deferred financing costs Other prepaid expenses and current assets Total current assets Property and equipment, net Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued expenses Accrued interest, related parties Senior convertible notes, net of debt discount of $456,533 at March 31, 2013 and $647,939 at December 31, 2012 Senior convertible notes - related parties, net of debt discount of $268,961 at March 31, 2013 and $406,316 at December 31, 2012 Total current liabilities Deferred rent TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT Preferred stock - $0.001 par value:2,000,000 shares authorized, 287,324 and 0 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively - Common stock - $0.001 par value:80,000,000 shares authorized, 11,882,379 and 11,408,274 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Deferred stock issuances ) Additional paid-in capital 46, 651,989 Deficit accumulated during the development stage (47, 940,229 ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 1 CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2013 (Restated) For the Three Months Ended March 31, 2012 Cumulative Period from July 28, 2006 (inception) Through March 31, 2013 (Restated ) OPERATING EXPENSES Research and development $ $ $ General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Other income, net - - Interest income Interest expense, including amortization and write-off of deferred financing costs and debt discounts ) - ) LOSS BEFORE INCOME TAXES ) ) ) State income tax benefit - - NET LOSS ) ) ) Deemed dividend - beneficial conversion feature ( 309,944 ) - ( 309,944 ) NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) NET LOSS PER SHARE – BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING – BASIC AND DILUTED See Notes to Unaudited Condensed Consolidated Financial Statements. 2 CORMEDIX INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT (Unaudited) For the Three Months Ended March 31, 2013 Common Stock Non-Voting Preferred Stock – Series A Deferred Stock Issuances Additional Paid-in Capital (Restated) Deficit Accumulated During the Development Stage (Restated) Total Stockholders’ Deficit Shares Amount Shares Amount Balance at January1, 2013 $ - $
